 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Tyrone Nolan,                                     No. CV-17-00476-PHX-JJT (BSB)
10                 Plaintiff,                          ORDER
11   v.
12   Corizon Health, et al.,
13                 Defendants.
14
15          At issue is the Report and Recommendation (“R&R”) (Doc. 71) submitted in this
16   matter by United States Magistrate Judge Eileen S. Willett, recommending that the Court
17   dismiss this matter without prejudice for failure to serve the last remaining Defendant.
18   Plaintiff timely filed Objections to the R&R, which the Court also has considered.
19   (Doc. 72.)
20          Plaintiff instituted this matter exactly two and a half years ago, and still has yet to
21   effect service of process on Defendant Malachinski. This Court ordered dismissal of the
22   Complaint against Defendant in January 2018 after nearly a year had elapsed without
23   service but reopened the matter to allow Plaintiff another opportunity and more time to
24   serve. It since granted yet more time. All of this history is thoroughly detailed in Judge
25   Willett’s R&R, as are the time requirements for service under Fed. R. Civ. P. 4(m), and
26   the caselaw providing the requirements for extension of those time limits—which the
27   Court has allowed repeatedly, to no avail.
28
 1          In his Objections, Plaintiff argues that service has failed through no fault of his
 2   own. (Doc. 72 at 1.) The Court understands Plaintiff is in custody and therefore his
 3   personal involvement is thus limited, and it does not blame Plaintiff for some act or
 4   omission. But that is not the test. Rule 4 places responsibility on a Plaintiff for proper
 5   service of process on all defendants within the time limits prescribes, including any
 6   extensions authorized by the Court according to law. And as Judge Willett’s R&R
 7   correctly states, the Court will not assume those responsibilities for an incarcerated party
 8   and cannot afford such party greater rights or service than another party not incarcerated.
 9   Thus, even where Plaintiff is not “at fault” for a failure to serve Defendant, he is
10   responsible for meeting the service requirement, and if he cannot meet that responsibility,
11   the consequence is dismissal without prejudice.
12          In his Objections, Plaintiff also asks the Court for an additional 30 days to effect
13   service, as well as the opportunity to serve by alternative means. The Court notes again
14   that after 1) two and a half years and multiple extended opportunities to effect that
15   service, 2) United States Marshal Service assistance in physical service and 3) Court
16   Order requiring former Defendant Corizon to provide Defendant Malachinski’s last
17   known address, service still has not been successful. The Court is firmly persuaded that
18   yet another extension is unlikely to yield a different result under the circumstances.
19          IT IS THREFORE ORDERED adopting in whole Judge Willett’s Report and
20   Recommendation (Doc. 71) and overruling Plaintiff’s Objections thereto (Doc. 72).
21          IT IS FURTHER ORDERED dismissing without prejudice the Complaint in this
22   matter as against the final remaining Defendant Malachinski (Doc. 1) and directing the
23   Clerk of Court to close this matter.
24          Dated this 14th day of August, 2019.
25
26                                          Honorable John J. Tuchi
                                            United States District Judge
27
28


                                                 -2-
